Citation Nr: 1754668	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-46 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran was scheduled for an August 2015 hearing before the Board but failed to appear as scheduled with no request to reschedule or good cause shown.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2017). 

In January 2016, the Board denied the claims. The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court). In January 2017, the Veteran's representative and VA General Counsel filed a Joint Motion for Partial Remand (JMPR). The Court granted the joint motion in February 2017, vacating the January 2016 Board decision and remanding the matter for additional proceedings consistent with the joint motion. The case was returned to the Board in compliance with the JMPR.  

In March 2017, the Board remanded this matter for further evidentiary development pursuant to the February 2017 JMPR. The VA examination having been scheduled, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.





FINDINGS OF FACT

1. A left knee disability was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.

2. A bilateral hip disability was not manifest during service or within one year of separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have been caused or aggravated by another service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability, to include as secondary to service-connected right knee disability, are not met. 38 U.S.C.           §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for service connection for a bilateral hip disability, to include as secondary to service-connected right knee disability, are not met. 38 U.S.C.           §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R.     §§ 3.102, 3.159, 3.326(a) (2017). The RO provided timely notice in its letter dated February 2008 that met the requirements. The notice included all criteria for service connection on direct and secondary bases and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, identified or submitted records of VA and private medical care, Social Security Administration records, the reports of VA examinations in September 2003, April and October 2004, August and September 2006, June 2008, December 2011, October 2013, and April 2015. In April 2017, a VA Form 21-4142a was provided to the Veteran to obtain additional treatment records. The Veteran has not identified any additional available, outstanding records pertinent to his claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Pursuant to the March 2017 Board remand, the Veteran was scheduled for a VA examination for his claimed left knee disability and bilateral hip disability. The record reflects the Veteran failed to appear for the scheduled examination in May 2017 and that multiple attempts were made to contact the Veteran and reschedule. The Board notes that the VA's duty to assist is not a one-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). A failure to report for an examination, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record. 38 C.F.R. § 3.655; see Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). Here, the Veteran was scheduled and received notice for an examination with follow-up telephone calls and address searches, but he did not attend the examination without good cause. Therefore, the Board will decide the claim based on the evidence of record.

For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  




II. Service Connection

The Veteran served as a U.S Army baker with service in the Republic of Vietnam.  He was awarded the Purple Heart Medal.  In an October 2008 statement, the Veteran contended that a left knee and bilateral hip disorder was caused by weight shifting because of weakness in the service-connected right knee.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1101; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303(b). Walker v. Shinseki, 708 F.3d 1331 (2013). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for left knee and bilateral hip disabilities. The record reflects the Veteran has current diagnoses of arthritis of the left knee and hips. 

Service treatment records dated September and October 1966 indicate the Veteran reported a sore left knee and leg after playing football. Treatment notes reflect the Veteran was diagnosed with a muscle bruise. In service, the Veteran did not report hip pain symptoms. The records do show injuries to the right knee on several occasions including a reference to a combat injury from a mine.  Upon separation, the history was reported, but was accompanied by a statement that there had been no change in medical condition since his last examination, which yielded a normal clinical examination of the lower extremities and joints. His reported histories of swollen or painful joints and bone or joint deformity do not establish that there were on-going left knee symptoms. In essence, arthritis of the left knee or bilateral hips were not noted, identified or diagnosed during service or within one year of separation. 

In 1968, the RO granted service connection for internal derangement of the right knee.  

Post-service, VA outpatient treatment records reflect the Veteran reported pain in his left knee in April and July 2003 and April 2004. In June 2004, he noted chronic arthritic pain in his hips. X-rays dated May and December 2004 yielded evidence of moderate to severe degenerative arthritic changes of the knee. In a June 2008 VA examination, the Veteran endorsed pain in both hips and his left knee. The Veteran stated that the pain in his hips and left knee cause him to have difficulty with standing, walking, and getting around. 

The Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's left knee and bilateral hip disabilities. There is no competent and credible evidence of record attributing the Veteran's left knee arthritis or bilateral hip arthritis to active service generally. The Board further finds that there are no competent and credible opinions of record regarding the causes or aggravating factors of left knee or bilateral hip arthritis by the service-connected right knee. 

In June 2008, the VA examiner opined the Veteran has a systemic arthritis problem and that his arthritis in both hips and left knee is more likely a natural occurring phenomenon not related to his right knee. In the February 2017 JMPR, the Court found that the June 2008 VA opinion did not adequately address the question of whether the Veteran's left knee and bilateral hip conditions are aggravated by his service-connected right knee condition. A subsequent opinion was requested, but the Veteran failed to report to the examination.   Therefore, a decision is warranted on the record.  38 C.F.R. § 3.655(2017).  

Although the Veteran is competent to describe the manifestations of symptoms associated with his left knee and hip pain, he is not competent to provide medical opinions regarding the causes or aggravating factors of left knee or bilateral hip arthritis. As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain, 11 Vet. App. 124, 127 (1998); Routen, 10 Vet. App. 183, 186 (1997). Therefore, the Veteran's lay assertions in this regard have no probative value. 

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with arthritis and is therefore considered a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, both theories are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R.  §§ 3.303(b), 3.307, 3.309. However as discussed above, the medical evidence does not show nor has the Veteran argued that his left knee or bilateral hip arthritis manifested to a sufficient degree in-service to identify the disease entity or within the first post-service year.

In sum, the competent and credible evidence of record does not demonstrate that the Veteran's left knee or bilateral hip arthritis arose in service or is otherwise related to service, nor does the evidence approach a state of equipoise that enables the Board to find that the Veteran's left knee arthritis or bilateral hip arthritis were caused or aggravated by his service-connected right knee disability. As there is no competent nexus opinion underlying these claims, service connection for these disabilities is not warranted on a direct or secondary basis. 38 C.F.R. §§ 3.303, 3.310. Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R.      § 3.102. For these reasons, the claims are denied.

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, is denied. 

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected right knee disability, is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


